FILED
                             NOT FOR PUBLICATION                            AUG 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SCOTT ALAN HUMINSKI,                             No. 12-16395

               Plaintiff - Appellant,            D.C. No. 2:11-cv-00896-DGC

  v.
                                                 MEMORANDUM *
CITY OF SURPRISE, named as: Town of
Surprise; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Scott Alan Huminski appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging constitutional violations in

connection with an email he received from defendant Heredia. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391

F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      On appeal, Huminski contends that section 13-2921 of the Arizona Revised

Statutes is unconstitutionally vague and overbroad. The district court did not err in

declining to rule on this issue because it was not properly raised before the district

court. See Brazil v. U.S. Dep’t of Navy, 66 F.3d 193, 198-99 (9th Cir. 1995)

(finding no error in district court’s failure to address a claim in its summary

judgment ruling where pro se plaintiff’s pleadings gave defendants insufficient

notice of the claim); see also McHenry v. Renne, 84 F.3d 1172, 1178 (9th Cir.

1996) (a complaint must make clear “who is being sued, for what relief, and on

what theory, with enough detail to guide discovery”). Because the district court

did not rule on this issue, we decline to consider it on appeal. See Foti v. City of

Menlo Park, 146 F.3d 629, 638 (9th Cir. 1998) (courts of appeal generally do not

consider an issue not addressed by the district court).

      We do not consider Huminski’s contentions, raised for the first time in his

reply brief, concerning whether defendant Heredia’s email constituted an order.

See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Huminski’s pending motions are denied.

      AFFIRMED.


                                           2                                      12-16395